Citation Nr: 1013582	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-34 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, evaluated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for lateral 
instability, right medial meniscus, to include entitlement to 
an evaluation in excess of 10 percent prior to December 4, 
2008.

3.  Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease (DJD), residuals of excision, 
right medial meniscus, to include entitlement to an 
evaluation in excess of 10 percent prior to December 4, 2008.

4.  Entitlement to an initial evaluation in excess of 10 
percent for autonomic neuropathy, to include entitlement to 
an evaluation in excess of 10 percent for gastroparesis prior 
to September 26, 2007.




REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The record reflects that the Veteran filed a timely notice of 
disagreement in October 2008 with the initial 10 percent 
rating assigned for gastroparesis in September 2008.  
Thereafter, while this service-connected disability has been 
recharacterized by the RO to reflect the service connection 
of additional associated disability, the rating has been 
continued, and there is no indication that the Veteran has 
withdrawn the appeal of this claim.  Consequently, the Board 
has assumed jurisdiction of this issue for the purpose of 
remanding the matter for issuance of an appropriate statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for autonomic neuropathy, to included 
entitlement to an evaluation in excess of 10 percent for 
gastroparesis prior to September 26, 2007, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Pursuant to a written statement filed by the Veteran's 
representative in December 2009, the Veteran indicated his 
desire to withdraw his appeal of the issues of entitlement to 
an increased evaluation for diabetes mellitus, evaluated as 
20 percent disabling, and to a compensable evaluation for 
lateral instability, right medial meniscus, to include 
entitlement to an evaluation in excess of 10 percent prior to 
December 4, 2008.  

2.  The Veteran's request to withdraw his appeal as to the 
issues of entitlement to an increased evaluation for diabetes 
mellitus, evaluated as 20 percent disabling, and to a 
compensable evaluation for lateral instability, right medial 
meniscus, to include entitlement to an evaluation in excess 
of 10 percent prior to December 4, 2008, was received by the 
Board prior to the promulgation of a decision.

3.  Throughout the rating period on appeal, the Veteran's 
right knee disability has been productive of complaints of 
pain; objectively, the evidence shows full extension prior to 
December 4, 2008, and extension to 30 degrees since that 
date.  

4.  The Veteran's right knee disability is additionally 
productive of limited flexion with pain.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues 
of entitlement to an increased evaluation for diabetes 
mellitus, evaluated as 20 percent disabling, and to a 
compensable evaluation for lateral instability, right medial 
meniscus, to include entitlement to an evaluation in excess 
of 10 percent prior to December 4, 2008, have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

2.  The criteria for a rating in excess of 10 percent before 
December 4, 2008 and in excess of 40 percent from December 4, 
2008 for DJD, residuals of excision, right medial meniscus 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes (DCs) 5003-5262 (2009).

3.  Since December 4, 2008, the criteria for a separate 10 
percent evaluation for limited right knee flexion with pain 
have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
DCs 5010, 5260 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissed issues

Pursuant to a written statement filed by the Veteran's 
representative in May 2009, the Veteran indicated his desire 
to withdraw his appeal of the issues of entitlement to an 
increased evaluation for diabetes mellitus, evaluated as 20 
percent disabling, and to a compensable evaluation for 
lateral instability, right medial meniscus, to include 
entitlement to an evaluation in excess of 10 percent prior to 
December 4, 2008.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  The Veteran has 
properly withdrawn his appeal as to the issues of entitlement 
to an increased evaluation for diabetes mellitus, evaluated 
as 20 percent disabling, and to a compensable evaluation for 
lateral instability, right medial meniscus, to include 
entitlement to an evaluation in excess of 10 percent prior to 
December 4, 2008.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to these issues and they are dismissed.

Increased rating for degenerative joint disease, residuals of 
excision, 
right medial meniscus

I.  Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court recently reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held 
that a mandatory presumption of prejudicial error in every 
instance of defective VCAA notice was inappropriate and that 
determinations concerning harmless error should be made on a 
case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

With respect to the claim for increased rating, neither the 
Veteran nor his representative has identified any deficiency 
in notice which would compromise a fair adjudication of the 
claim.  Nevertheless, the Board has considered whether the 
defective notice provided to the Veteran resulted in 
prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  Such a showing may be made by demonstrating, 
for example, (1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative demonstrating an awareness of what 
is necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement.  
VA must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  Id.

Recently, in the case of Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sep. 4, 2009), the Federal Circuit Court held 
that "the notice described in 38 U.S.C. § 5103(a) need not be 
Veteran specific."  Similarly, "while a Veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in January 2007, prior to 
the RO decision that denied the claim for increased rating in 
May 2007.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  Another letter, which met most of the requirements 
of Vazquez-Flores, was sent to the Veteran in April 2008.  

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his 
claim.  Specifically, the January 2007 VCAA notice letter 
advised the Veteran that his statements and medical and 
employment records could be used to substantiate his claim, 
and the Veteran can reasonably be expected to have understood 
the applicable diagnostic codes provided in the April 2008 
VCAA notice letter, the September 2008 statement of the case, 
and the July 2009 rating decision that assigned a 40 percent 
rating for his right knee limitation of extension, effective 
from December 4, 2008.  Thus, given the January 2007, April 
2008, September 2008, and July 2009 VA correspondence, the 
Veteran is expected to have understood what was needed to 
support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, at the time of 
his VA joints examination in December 2007, the Veteran 
indicated that he left his previous employment because it 
required him to use stairs, which he found difficult to use 
as a result of his right knee disability.  

In summary, the Board submits that the above statement and 
evidence demonstrate the Veteran's knowledge of the need to 
be worse to support his claim, with particular emphasis on an 
adverse impact on his employment, and that the notice 
deficiencies in this matter do not affect the essential 
fairness of the adjudication.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The RO has obtained service and VA treatment records.  The 
Veteran was also afforded multiple VA examinations to support 
his increased rating claim, and neither the Veteran nor his 
representative has argued that the most recent VA examination 
is inadequate for rating purposes.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court), however, has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider whether the rating should be 
"staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of a staged rating would be necessary.  
The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed - so, here, 
December 2005, until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2009).

Service connection for residuals of excision, right medial 
meniscus was granted by a November 2002 rating decision, at 
which time a 10 percent rating was assigned, effective from 
July 2002, under the diagnostic criteria for arthritis, i.e., 
Diagnostic Code 5010, for painful or limited motion of a 
major joint.  A separate 10 percent rating was also assigned 
for right knee instability under DC 5257, which is not a 
subject for current appellate review.  

The Veteran filed the subject claim for an increased rating 
in December 2006.  
In May 2007, the RO continued the 10 percent rating assigned 
for arthritis under diagnostic code 5010-5260, limitation of 
flexion.  A July 2009 rating decision subsequently assigned a 
40 percent rating for DJD, residuals of excision, right 
medial meniscus, for limitation of extension, effective from 
December 4, 2008, changing the diagnostic code to 5010-5261.  
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.

VA outpatient records for the period of October 2005 to 
January 2007 do not reflect any relevant complaints or 
treatment.  

VA joints examination in February 2007 revealed that the 
Veteran originally injured his right knee in service in 1967, 
and that he underwent a medial meniscectomy in January 1968, 
while in the service.  An x-ray in June 1996 reportedly 
revealed evidence of early degenerative arthritis of the 
right knee.  Since this time, the Veteran reported worsening 
symptoms.  He also reported that while he could stand as long 
as an hour, there was instability and pain in the knee and he 
could only walk a quarter of a mile.  Flexion was to 90 
degrees and passive range of motion was to 110 degrees, with 
pain beginning at 90 degrees.  There was no ankylosis.  The 
diagnosis was DJD of the right knee.  No effect was 
identified with respect to occupational activities.  However, 
this disability was noted to have a severe impact on chores, 
shopping, exercise, recreation, and traveling, and to prevent 
participation in sports.  

February and March 2007 statements from various family 
members note the effect that Veteran's mental and physical 
disabilities have had on his ability to maintain gainful 
employment.  His spouse indicates that the Veteran had been 
forced to resign from his job "due to his health," noting 
that the Veteran was unable to walk, stand, carry, left, bend 
for any length of time or to climb stairs, all of which he 
had been required to do in a position that he had held for 
ten years.

March 2007 VA x-rays revealed degenerative arthritic change 
with narrowed medial knee joint space and retropatellar 
space, and mild chondromalacia of the patella.  

Additional VA treatment records from March 2007 reflect that 
the Veteran was self-employed as an operator of vending 
machines and manager of a storage facility in Murfreesboro, 
Tennessee.  In April 2007, it was noted that the Veteran was 
retired, but worked in a family business part time involving 
self storage and vending machines.  

VA joints examination in December 2007 revealed that the 
Veteran did not report weakness or functional loss related to 
his disabilities of the lower extremities.  He further 
acknowledged that he was not limited and it did not impede 
his daily activity.  He did not note any dislocation or 
subluxation.  He did note some difficulty descending stairs, 
which was part of his duties in his last job that he had 
worked for 10 years.  He also stated that he had difficulty 
being active because of his knee.  Physical examination 
revealed that the right knee was tender to palpation.  The 
Veteran extended fully at 0 degrees and flexed to 115 
degrees, with pain throughout the range of motion.  The 
diagnoses included DJD of the right knee and chondromalacia 
of the right knee.  The Veteran reported that he resigned 
from his previous position in October 2006 because he had 
difficulty with the stairs that were involved in his job 
performance.  He reported that he had not been to vocational 
rehabilitation and the examiner believed that the Veteran 
would be a good candidate for vocational rehabilitation at 
this time, with the specific impairment with a physical job 
that would require the use of stairs.  

A VA treatment record from April 2008 reflects that the 
Veteran had severe left knee arthritis and would need a total 
joint arthroplasty.  

A private medical report, dated in June 2008, notes the 
Veteran's various disabilities, and concludes that these 
disabilities made the Veteran totally and permanently 
disabled.  

In a VA medical statement, dated in July 2008, a VA 
neurologist concluded that due to the Veteran's neurological 
complications of diabetes mellitus and his other service-
connected problems, the Veteran was totally and permanently 
disabled.  

VA general medical examination on December 4, 2008 revealed 
that the Veteran now had to walk with a cane due to his right 
knee pain.  The range of motion of the right knee was from 30 
degrees of extension to 100 degrees of flexion, with pain on 
motion throughout.  X-rays revealed bilateral osteoarthritis, 
right worse than left.  There was no ankylosis.  The 
diagnosis was DJD of the right knee.  The VA examiner did not 
comment on the effects on employment because the Veteran was 
not employed.  He did, however, note that there was a severe 
effect on exercise, a moderate effect on shopping, traveling 
and recreation, and that it prevented sports.  

VA treatment records from January 2009 reflect that the 
Veteran stopped working in October 2006 due to back problems 
and type II diabetes.  He currently spent his days assisting 
with his family's storage business, and spent a lot of time 
supervising the construction of it.  He also briefly owned a 
vending company but sold it due to his inability to deal with 
the physical and psychological rigors of the work.  His wife 
reportedly took him to work every day during which time the 
Veteran sat in his office, watched TV and played computer 
games.  

A July 2009 Social Security Administration (SSA) decision 
determined that the Veteran had been under disability 
pursuant to the Social Security Act since October 2006 as a 
result of his diabetes, peripheral neuropathy, DJD of the 
knees, multilevel disc disease of the lumbar and cervical 
spine, residuals of right elbow fracture, heel spurs, 
obesity, dizziness and decreased auditory acuity, syncope, 
and cardiovascular disease.  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  In addition, actually painful, unstable, or 
malaligned joints, due to healed injury, are as entitled to 
at least the minimum compensable rating for the joint.  The 
joints should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
See 38 C.F.R. § 4.59.

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, it has been held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.  

Here, the Veteran filed a claim in December 2006 seeking an 
increased evaluation for his right knee disorder.  This 
disability is rated as 10 percent disabling under DCs 5010-
5260, limitation of flexion, prior to December 4, 2008, and 
as 40 percent disabling pursuant to DCs 5010-5261, limitation 
of extension, from December 4, 2008 forward.  

Degenerative or traumatic arthritis established by X- ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010.

Diagnostic Codes 5260 and 5261 set forth rating schedules for 
limitation of motion of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261. With respect to limitation of 
leg flexion, Diagnostic Code 5260 allows a zero percent 
rating for flexion limited to 60 degrees, 10 percent for 
flexion limited to 45 degrees, 20 percent for flexion limited 
to 30 degrees, and a maximum of 30 percent for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Diagnostic Code 5261, which governs limitation of extension, 
provides a zero percent rating for extension limited to 5 
degrees, 10 percent for extension limited to 10 degrees, 20 
percent for a limitation to 15 degrees, 30 percent for a 
limitation to 20 degrees, 40 percent for extension limited to 
30 degrees, and a maximum of 50 percent for a limitation to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a Veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  See VAOPGCPREC 9-04.

Prior to December 4, 2008, the Veteran's right knee 
disability is rated as 10 percent disabling under DCs 5010-
5260, limitation of flexion.  The Veteran had range of motion 
of the right knee from 0 to 90 degrees on examination in 
February 2007 and from 0 to 115 degrees on examination in 
December 2007.  The Board finds that a separate rating may 
not be assigned for limited extension under DC 5261 as the 
Veteran had full extension to 0 degrees.  The Veteran had no 
limitation of extension in the knee, as 0 degrees is 
considered to be normal extension.  See 38 C.F.R. § 4.71a, 
Plate II.  The Board also finds that a rating in excess of 10 
percent is not warranted for limited flexion as the Veteran 
did not have flexion limited to 30 degrees.  The Veteran's 
right knee flexion to 90 degrees and to 115 degrees far 
exceeds this criteria.  In fact, flexion was not limited to 
60 degrees to warrant even a noncompensable rating under DC 
5260; rather, the 10 percent rating was assigned under DC 
5010.  

As of December 4, 2008, the Veteran had right knee extension 
limited to 30 degrees warranting a 40 percent rating under DC 
5010-5261.  As extension was not limited to 45 degrees, a 
higher rating is not warranted under this code.  However, a 
separate 10 percent is warranted for limited flexion since 
December 4, 2008.  Upon examination on December 2008, right 
knee flexion was to 100 degrees.  The Veteran had limitation 
of flexion in the knee, as 140 degrees is considered to be 
normal flexion.  See 38 C.F.R. § 4.71a, Plate II.  Although 
this limitation of flexion is not compensable under DC 5260, 
pain was demonstrated.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DC 
5003, 5010.

There is no additional uncompensated limitation of motion 
that can provide a basis to assign a higher rating based on 
pain either before or after December 4, 2008 pursuant to 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has not 
been shown to have ankylosis of the right knee.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  As set forth above, x-rays 
taken revealed only DJD and mild chondromalacia.  Moreover, 
range of motion findings do not support ankylosis, and all of 
the VA examiners explicitly indicated that the joint was not 
ankylosed.  As such, consideration of DC 5256 is not 
warranted.  

In addition, the Board would point out that the rating 
schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be 
based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2009).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  
The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

During the relevant time period on appeal, the Veteran's 
symptoms associated with his service-connected right knee 
disorder have resulted in limitation of motion with pain and 
arthritis.  Such impairment is contemplated by the applicable 
rating criteria.  The rating criteria reasonably describe the 
Veteran's disability.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.

Although the Board recognizes that the Veteran's claim for 
total disability rating based on individual unemployability 
(TDIU) was granted by a rating decision in July 2009, 
effective from September 26, 2007, since the relevant time 
frame on appeal extends prior to that date, the Board fill 
further consider a claim for TDIU as an "included claim 
pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Prior 
to September 26, 2007, the Veteran was service connected for 
diabetes mellitus, rated as 20 percent disabling; instability 
of the right knee, rated as 10 percent disabling; DJD of the 
right knee, rated as 10 percent disabling; peripheral 
neuropathy of the right leg, rated as 10 percent disabling; 
peripheral neuropathy of the left leg, rated as 10 percent 
disabling; and gastroparesis, rated as 10 percent disabling 
over the period of June 11, 2007 to September 26, 2007.  
However, while he arguably met the requirement of at least 
one disability rated as 40 percent by combining the rating 
for diabetes with its separately rated associated disability, 
his combined rating was less than 70 percent (60).  Thus, the 
threshold requirements for eligibility for TDIU for the 
period prior to September 26, 2007 have not been met.  In 
addition, the Board does not find that the symptoms of the 
Veteran's service-connected disabilities were otherwise 
demonstrative of unemployability so as to warrant referral 
for extraschedular consideration.  In fact, in a recent 
statement of medical history contained in VA records from 
January 2009, the Veteran noted that he had left his last 
full time employment in December 2006 due to back problems 
and type II diabetes, and he is clearly not service connected 
for any back disorder.  In addition, the record indicates 
that the Veteran was actively engaged in both a family 
storage business and vending machine business at least as 
recently as April 2007.  Therefore, the Board finds that 
referral for consideration of entitlement to a TDIU on an 
extraschedular basis prior to September 26, 2007 is also not 
warranted.

In summary, while the Board finds that a preponderance of the 
evidence is against a rating in excess of 10 percent for 
limited flexion prior to December 4, 2008, or in excess of 40 
percent for limited extension from December 4, 2008, it finds 
that the 


evidence does support a separate 10 percent rating for 
limitation of flexion with pain, effective from December 4, 
2008.  


ORDER

The Veteran's appeal as to the issue of entitlement to an 
increased evaluation for diabetes mellitus, evaluated as 20 
percent disabling, is dismissed.

The Veteran's appeal as to the issue of entitlement to a 
compensable evaluation for lateral instability, right medial 
meniscus, to include entitlement to an evaluation in excess 
of 10 percent prior to December 4, 2008, is dismissed.

Entitlement to a rating in excess of 10 percent for DJD, 
residuals of excision, right medial meniscus, prior to 
December 4, 2008, and in excess of 40 percent from December 
4, 2008, is denied.

Entitlement to a separate 10 percent evaluation for 
limitation of right knee flexion with pain is granted, 
effective from December 4, 2008, subject to the statutes and 
regulations governing the payment of monetary benefits.


REMAND

As was noted previously, the Veteran filed a timely notice of 
disagreement in October 2008 with the initial 10 percent 
rating assigned for gastroparesis in September 2008.  
Thereafter, while this service-connected disability has been 
recharacterized by the RO to reflect the service connection 
of additional associated disability, the rating has been 
continued, and there is no indication that the Veteran ever 
withdrew his appeal of this claim.  Consequently, the Board 
has assumed jurisdiction of this issue for the purpose of 
remanding the matter for issuance of an appropriate statement 
of the case with respect to the issue that should now be 
identified as entitlement to an initial evaluation in excess 
of 10 percent for autonomic neuropathy, to include 
entitlement to an evaluation in excess of 10 percent for 
gastroparesis prior to September 26, 2007.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with 
respect to the issue of entitlement to 
an initial evaluation in excess of 10 
percent for autonomic neuropathy, to 
include entitlement to an evaluation in 
excess of 10 percent for gastroparesis 
prior to September 26, 2007.  The 
Veteran and his representative should 
be advised of the need to file a 
substantive appeal following the 
issuance of the statement of the case 
if the Veteran wishes to complete an 
appeal as to this claim.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


